The opinion of the court was delivered by
Dixon, J.
This 'certiorari brings up a judgment rendered by the Burlington Sessions against the prosecutor, at the suit of the state dairy commissioner, for a penalty incurred by an illegal sale of oleomargarine.
The prosecutor was a grocer, and the sale in question ivas made by his salesman from a package of oleomargarine kept in the store, from which sales had previously been made in the ordinary course of business, but as to which the grocer had, before the sale complained of, told the salesman that “ that butter is not suiting our customers, and we had better not sell any more.” ■
The only reason assigned for reversal is, that the evidence did not warrant the court in finding that the sale was made by authority of the prosecutor.
We think it did. The testimony above quoted was a mere recommendation to the salesman, and not a revocation of his general authority to sell the groceries brought to the store for sale, which was implied in his employment as salesman.
The judgment should be affirmed, with costs.